Our above judgment is amended to the extent of describing the property affected as follows:
That portion of Section 39, Twp. 9, Range 8, Natchitoches Parish, Louisiana, lying in the fork of the Natchitoches-Spanish Lake and the Natchitoches-Powhattan road commencing in the middle of the Spanish Lake road where the Section line between Sections 37 and 38 crosses said road, which is 31.5 chains southwest corner of Section 38, thence north 39 degrees 39 east along the line between Sections 38 and 39, 29.20 chains to the center of the said road to point 1, chain west of its intersection with the Spanish Lake road, thence in a westerly direction down the center of the Spanish Lake road to the point of beginning. Said tract containing 45 and 1/2 acres of land, acquired from J.S. Jolly as per deed in Book 159, page 190 of the records of Natchitoches Parish, Louisiana.
As thus amended it is the final judgment of this court. *Page 443